Name: Commission Regulation (EEC) No 609/91 of 14 March 1991 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 3 . 91 Official Journal of the European Communities No L 70/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 609/91 of 14 March 1991 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 6 to 12 March 1991 for the Portuguese escudo lead, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to Portugal and, pursuant to Article 6a of the same Regulation, to an adjustment of the agricultural conversion rate applicable to Portugal in the pigmeat sector, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regu ­ lation (EEC) No 2205/90 (z), and in particular Article 9 (2) thereof, Having regard to Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts (J), as last amended by Regulation (EEC) No 287/91 (*), and in particular Article 7 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1207/90 (5), as last amended by Regulation (EEC) No 548/91 (6); Whereas Commission Regulation (EEC) No 3153/85 O, as last amended by Regulation (EEC) No 3672/89 (*), lays down detailed rules for calculating Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . The column headed 'Portugal' in parts 1 , 3 , 5 , 7 and 8 of Annex I is replaced by that in Annex I hereto. 2 . Annex II is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on 18 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 March 1991 . For the Commission Ray MAC SHARRY Member ofthe Commission ») OJ No L 164, 24 . 6 . 1985, p. 6 . *) OJ No L 201 , 31 . 7. 1990, p. 9. *) OJ No L 312, 18 . 11 . 1988 , p. 16 . 4) OJ No L 35, 7 . 2 . 1991 , p. 10 . *) OJ No L 122, 14 . 5 . 1990, p. 1 . ¢) OJ No L 64, 11 . 3 . 1991 , p . 1 . ') OJ No L 310, 21 . 11 . 1985, p. 4 . ') OJ No L 358 , 8 . 12 . 1989, p . 28 . No L 70/2 Official Journal of the European Communities 18 . 3 . 91 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts || II Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland || Il DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl I Il  1 000 kg  0709 90 60 \ 325,35 0712 90 19 Il 325,35 1001 10 10 \ 455,46 1001 1090 II 455,46 1001 90 91 IlIl \ 406,90 1001 90 99 l 406,90 1002 00 00 l l I 309,09 1003 00 10 \ 309,09 1003 00 90 \ \ I 309,09 1004 00 10 \ II 296,73 1004 00 90 I 296,73 1005 10 90 325,35 1005 90 00 \ l 325,35 1007 00 90 \ l 309,09 1008 20 00 \ 309,09 110100 00 Il 503,43 1102 10 00 \ \ l 366,50 1102 20 10 II 455,49 1102 20 90 \ l l 146,41 1102 90 10 l III 315,27 1102 90 30 I 302,66 1102 90 90 n-i 11-1 7285 7286 \ 315,27315,27 1103 11 10 \ \ l 562,86 1103 11 90 \ 543,70 1103 12 00 \ \ 415,42 1103 13 11 11-2 7287 \ 471,75 1103 13 19 \ III 471,75 1103 13 90 \ \ 331,85 1103 19 10 \ \ 315,27 1103 19 30 \ \ I , 432,73 1103 19 90 11-1 11-1 7285 7286 315,27 315,27 1103 21 00 l \ 415,04 1103 29 10 l I 315,27 1103 29 20 \ 315,27 1103 29 30 302,66 18 . 3 . 91 Official Journal of the European Communities No L 70/3 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £  1 000 kg  Bfrs/Lfrs Dkr Lit FF Dr £ Irl 1103 29 40 Il 331,85 1103 29 90 11-1 7285 315,27 11-1 7286 315,27 1104 11 10 315,27 1104 11 90 I 432,73 1104 12 10 302,66 1104 12 90 li 534,11 1104 19 10 I 415,04 1104 19 30 \ I 315,27 1104 19 50 357,88 1104 19 99 11-1 7285 315,27 I 11-1 7286 315,27 1104 21 10 315,27 1104 21 30 I 432,73 1104 21 50 \ il 494,55 1104 21 90 III 315,27 1104 22 10 11-6 7158 l 302,66 11-6 7159 \ 534,11 1104 22 30 IlI \ 415,42 1104 22 50 I 302,66 1104 22 90 \ 302,66 1104 23 10 \\\ 331,85 1104 23 30 331,85 1104 23 90 1\ \ 331,85 1104 29 11 IIl 415,04 1104 29 15 l 315,27 1104 29 19 11-3 7290 \ 315,27 11-3 7291 I 315,27 1104 29 31 \ \ 415,04 1104 29 35 Il\ 315,27 1104 29 39 11-3 7290 \ 315,27 11-3 7291 \ 315,27 1104 29 91 \ \ 415,04 1104 29 95 1 315,27 1104 29 99 11-1 7285 315,27 I 11-1 7286 Il 315,27 1104 30 10 I 305,17 1104 30 90 \ 122,07 1107 10 11 I ' 724,28 1107 10 19 Il 541,17 1107 10 91 550,18 1107 10 99 Il\ l 411,09 1107 20 00 Il 479,09 1108 11 00 11-4 7294 \ 687,66 11-4 7295 0 \ 687,66 No L 70/4 Official Journal of the European Communities 18 . 3 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl llll I  1 000 kg  I 1108 12 00 11-4 7294 Il\ 491,27 I 11-4 7295 (') 491,27 \ 1108 13 00 11-5 7296 l 491,27 11-5 7297 o \ 491,27 \ 1108 14 00 11-4 7294 l / l 491,27 l 11-4 7295 o l 491,27 1108 19 90 11-4 7294 II\ 491,27 l 11-4 7295 C) 491,27 l 1109 00 00 \ \ II 935,86 1702 30 91 17-9 7318 ll 640,93 1702 30 99 17-9 7318 l I 491,27 1702 40 90 \ \ ll 491,27 1702 90 50 l \ 491,27 1702 90 75 \\\ 670,21 l 1702 90 79 \ \ l 468,50 2106 90 55 \ I 491,27 l 2302 10 10 23-1 7622 I l  l 23-1 7623 \ 145,79 2302 10 90 \ \ I 301,99 l 2302 20 10 \ \ \ l 145,79 l 2302 20 90 l l \ , 301,99 2302 30 10 \ \ \ 145,79 2302 30 90 \ \ l 312,40 2302 40 10 \ \ \ \ 145,79 2302 40 90 l l l l 312,40 2303 10 11 l I \ 650,69 l 2309 10 11 23-2 7624 \  l 23-2 7625 l 39,04 2309 10 13 23-8 7541 o l  23-8 7542 o 391,52 23-8 7543 V) 783,04 23-8 7544 0  l 23-8 7545 o 64,44 23-8 7546 o l 128,88 l 23-8 7547 o l  23-8 7548 o 683,66 i 23-8 7549 o 1 367,33 23-8 7550 o 39,04 l 23-8 7551 o 430,56 \ 23-8 7552 0 822,08 l I 23-8 7626 0 39,04 23-8 7627 O l 103,48 l 23-8 7628 o 167,92 I 23-8 7629 o 39,04 23-8 7630 722,70 18 . 3 . 91 Official Journal of the European Communities No L 70/5 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pa Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \  1 000 kg  2309 10 13 23-8 7631 C) 1 406,37 23Q9 10 31 23-3 7624 I  23-3 7691 l 123,63 2309 10 33 23-9 7541 0  23-9 7542 (2) 391,52 l 23-9 7543 o 783,04 l 23-9 7544 0  \ 23-9 7545 0 64,44 23-9 7546 0 128,88 23-9 7547 0  23-9 7548 (2) 683,66 23-9 7549 0 1 367,33 23-9 7645 0 123,63 23-9 7646 0 515,15 \ 23-9 7647 0 906,67 I 23-9 7648 o 123,63 23-9 7649 o 188,07 23-9 7650 (2) 252,51 23-9 7651 (') 123,63 23-9 7652 O I 807,29 23-9 7653 o 1 490,96 2309 10 51 23-4 7624 II  23-4 7692 ll 244,01 2309 10 53 23-10 7541 0 I  \ 23-10 7542 (2) 391,52 23-10 7543 o I 783,04 23-10 7544 o  23-10 7545 O 64,44 l 23-10 7546 (') 128,88 23-10 7547 &lt;2)  23-10 7548 (') 683,66 23-10 7549 O l 1 367,33 23-10 7654 o 244,01 23-10 7655 (2) \ 635,53 23-10 7656 (') 1 027,05 23-10 7657 C) 244,01 \ 23-10 7658 (') 308,45 23-10 7659 C) 372,89 23-10 7660 (') 244,01 23-10 7661 C) 927,67 23-10 7662 0 1 611,34 2309 90 31 23-5 7624 II  23-5 7693 IlI 39,04 2309 90 33 23-11 7541 0  23-11 7542 (') 391,52 No L 70/6 Official Journal of the European Communities 18 . 3 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  1 000 kg  I I I \ 2309 90 33 23-11 7543 0 I 783,04 I l I 23-11 7544 o \  l l 23-11 7545 o \ 64,44 23-11 7546 0 \ 128,88 l 23-11 7547 o l  l 23-11 7548 o 683,66 l l l 23-11 7549 o \ 1 367,33 \ \ \ l 23-11 7663 o l 39,04 l 23-11 7664 o 430,56 l I 23-11 7665 0 822,08 23-11 7666 (2) l 39,04 .I 23-11 7667 o 103,48 ' 23-11 7668 o l 167,92 l 23-11 7669 o 39,04 l 23-11 7670 o l 722,70 l 23-11 7671 o l 1 406,37 l l 2309 90 41 23-6 7624 I  l I 23-6 7694 I 123,63 l l 2309 90 43 23-12 7541 (2)  l 23-12 7542 o 391,52 l 23-12 7543 o 783,04 23-12 7544 o  l 23-12 7545 o 64,44 23-12 7546 C) l 128,88 23-12 7547 o l  23-12 7548 C) 683,66 l l 23-12 7549 o 1 367,33 l I 23-12 7672 o 123,63 I l 23-12 7673 o 515,15 l l 23-12 7674 o l 906,67 23-12 7675 0 123,63 23-12 7676 o 188,07 l 23-12 7677 C) 252,51 \ 23-12 7678 o 123,63 l 23-12 7679 o 807,29 23-12 7680 o l 1 490,96 2309 90 51 23-7 7624 I  23-7 7695 I 244,01 l l 2309 90 53 23-13 7541 o  l 23-13 7542 o l 391,52 l 23-13 7543 (') 783,04 l 23-13 7544 (2)  \ 23-13 7545 o 64,44 l 23-13 7546 o l 128,88 \ 23-13 7547 o  l 18 . 3 . 91 Official Journal of the European Communities No L 70/7 Positive Negative Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal Belgium/ Luxem ­ bourg Denmark Italy France GreeceUnited Kingdom £DM F1 Pta Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1 000 kg ­ 2309 90 53 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 683.66 1 367,33 244,01 635,53 1 027,05 244,01 308,45 372,89 244,01 927.67 1611,34 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (') When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . No L 70/8 Official Journal of the European Communities 18 . 3 . 91 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain P » Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl ||IIli I  100 kg live weight  I I I 0102 90 10 II C) 301,37 0102 90 31 0 301,37 l 0102 90 33 li C) l 301,37 l 0102 90 35 II (') 301,37 l 0102 90 37 \ Il \ 301,37 Il \  100 kg net weight  0201 10 10 I-II I 572,61 l 0201 10 90 I 572,61 l 0201 20 21 ||l 572,61 l l 0201 20 29 l 572,61 l l 0201 20 31 l 458,09 l 0201 20 39 l l l 458,09 l 0201 20 51 l l 687,13 l 0201 20 59 l 687,13 0201 20 90 lil 458,09 ! l 0201 30 00 Il II 783,57 0202 10 00 l 509,32 0202 20 10 l o l 509,32 l 0202 20 30 02-1 7014 \ l 81,49 l 02-1 7018 \ \ 81,49 02-1 7019 o 407,45 0202 20 50 02-1 7014 II 127,33 l \ 02-1 7018 I 127,33 02-1 7019 o l 636,65 l I 0202 20 90 l (2) 407,45 0202 30 10 \ l o l 636,65 0202 30 50 \ l oo 636,65 0202 30 90 02-2 7034 \ 127,33 02-2 7038 o 636,65 l 0206 10 95 I I l 783,57 l 0206 29 91 l l I 636,65 0210 20 10 \ I I l l 458,09 0210 20 90 \ I I l 653,98 0210 90 41 \ I l 653,98 0210 90 90 l I l 653,98 l 1602 50 10 16-4 7330 l l 653,98 l \ 16-4 7331 I 391,78 l l 16-4 7332 I l 262,19 l 1602 90 61 16-4 7332 \ l l 262,19 l l l 18 . 3 . 91 Official Journal of the European Communities No L 70/9 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (*) The compensatory amount shall not be applied : N  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal, ¢  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. No L 70/10 Official Journal of the European Communities 18 . 3 . 91 PARTS SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative CN code Table AdSnl1 Notes Germany Nether ­lands Spain Portugal UnitedKingdom Belgium/Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl I  100 kg  I I I I 0401 04-1 7058 a + e 0402 10 11 416,31 0402 10 19 04-3 . 7059  l l l 04-3 7074  04-3 7079 416,31 l l 04-3 7222 203,16 0402 10 91 04-4 7089 \ d+f 0402 10 99 04-4 7089 l d+f l l 0402 21 11 04-2 7744 I a + c I 0402 21 17 04-6 7098  l I l l 04-6 7099 l  04-6 7114 a+c \ 04-6 7224 l 203,16 0402 21 19 04-2 7744 a+c 0402 21 91 04-2 7744 a+c l 0402 21 99 04-2 7744 a+c \ 0402 29 04-2 7744 \ a+c+f \ 0402 91 04-2 7744 a+c I 0402 99 04-2 7744 a+c+f \ 0403 10 02 04-2 7744 \ a+c \ \ ¢ 0403 10 04 04-2 7744 a + c 0403 10 06 04-2 7744 \ a+c \ 0403 10 12 04-2 7744 a + c+f 0403 10 14 04-2 7744 l a + c+f 0403 10 16 04-2 7744 a + c+f \ 0403 10 22 04-2 7744 l a + c l 0403 10 24 04-2 7744 l a+c l 0403 10 26 04-2 7744 a+c \ 0403 10 32 04-2 7744 a+c+f 0403 10 34 04-2 7744 a+c+f l l 0403 10 36 04-2 7744 a+c+f \ 0403 90 11 04-5 7093  l 04-5 7094  04-5 7097 416,31 04-5 7223 203,16 0403 90 13 04-6 7098  \ 04-6 7099  04-6 7114 a + c 04-6 7224 203,16 l l 18 . 3 . 91 Official Journal of the European Communities No L 70/ 11 1 II Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pw Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl r ¯1 \  100 kg  IIIf II I 0403 90 19 04-2 7744 a + c 0403 90 31 04-4 7089 \ d + f l 0403 90 33 04-2 7744 a + c+f 0403 90 39 04-2 7744 \ a+c+f 0403 90 51 04-2 7744 a +c 0403 90 53 04-2 7744 l I a+c l 0403 90 59 04-2 7744 a +c 0403 90 61 04-2 7744 a + c+f 0403 90 63 04-2 7744 a + c + f \ 0403 90 69 04-2 7744 l a + c+f 0404 90 11 04-2 7744 a +c \ 0404 90 13 04-2 7744 a +c 0404 90 19 04-2 7744 l a +c 0404 90 31 04-2 7744 a+c 0404 90 33 04-2 7744 a + c 0404 90 39 04-2 7744 Il a+c 0404 90 51 04-2 7744 \ a+c+f 0404 90 53 04-2 7744 II I a+c+f 0404 90 59 04-2 7744 I a+c+f l 0404 90 91 04-2 7744 a+c+f 0404 90 93 04-2 7744 a+c+f 0404 90 99 04-2 7744 Il a + c + f 0405 04-7 7118 \ 251,56 04-7 7119 257,85 04-7 7134 270,23 l 04-7 7138 276,99 04-7 7139 \ 309,23 04-7 7154 Il \ 316,96 \ 04-7 7174 b X coef I 04-7 7178 b x coef 04-7 7179 b x coef 04-7 7189 549,26 04-7 7193 III 562,99 04-7 7194  04-7 7197 Il  04-7 7198 l  04-7 7199 Il\  l 04-7 7214  04-7 7218  04-7 7219 l b x coef 04-7 7225 b 04-7 7280  04-7 7281 I  l 0406 10 10 04-8 ( 7226  04-8 7227 l 533,36 No L 70/ 12 Official Journal of the European Communities 18 . 3 . 91 CN code Table Additionalcode Notes Positive \ Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl IIl  100 kg  I I I I 0406 10 10 04-8 7228 550,98 04-8 7229 \ l 366,69 j l I l \ 04-8 7230 Il 433,16 I l l 04-8 7231 Il 166,68 1 04-8 7232 221,11 l l l 0406 10 90 04-8 7226 I \  l l 04-8 7228 \\ 550,98 \ 04-8 7230 \ 433,16 l 04-8 7232 II 221,11 l 0406 20 10 l  0406 20 90 04-9 7233 550,98 \ 04-9 7234 \ \ 759,74 0406 30 10 04-10 7235 \ l  I 04-10 7236 I \ 197,29 l 04-10 7237 II 288,20 l 04-10 7238 I l 417,73 l 04-10 7239 \ 495,38 l l 0406 30 31 04-10 7235 __ l j 04-10 7236 \ l 197,29 l \ 04-10 7237 288,20 l 04-10 7238 I 417,73 0406 30 39 04-10 7235 \  04-10 7238 \ 417,73 l I l l 04-10 7239 I l 495,38 I 1 0406 30 90 \ l I 495,38 l l l 0406 40 00 04-11 7240 I  l l \ 04-11 7241 \ l 514,26 0406 90 11 04-12 7242 I 433,16 l 04-12 7243 l  l 04-12 7244 I l 533,36 l l 04-12 7245 I l 550,98 l l 04-12 7246 I 366,69 l l \ 04-12 7247 I l 433,16 * 0406 90 13 04-13 7248 I l l  l l l 04-13 7250 I 643,46 l l l l 0406 90 15 04-13 7248 l  l 04-13 7250 \ 643,46 l l 0406 90 17 04-13 7248 l l l  l 04-13 7249 I 433,16 l 04-13 7250 I 643,46 \ l 0406 90 19 I  l 0406 90 21 04-14 7251 l  l 04-14 7252 \ 583,75 0406 90 23 04-15 7254 \  l 04-15 7255 l l 533,36 l i 18 . 3 . 91 Official Journal of the European Communities No L 70/ 13 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ IlII  100 kg  ' 0406 90 23 04-15 7256 Il 550,98 l 04-15 7257 Il\ 366,69 04-15 7258 Il 433,16 1 0406 90 25 04-15 7254 Il l l  04-15 7255 ll\ 533,36 I 04-15 7256 Il\ 550,98 04-15 7257 ll 366,69 I l 04-15 7258 ll\ l 433,16 0406 90 27 04-15 7254 ll l  l I 04-15 7255 \ 533,36 l l 04-15 7256 I 550,98 04-15 7257 ll 366,69 l \ 04-15 7258 II\ 433,16 0406 90 29 04-15 7253 II l  l 04-15 7254 I  04-15 7255 \ l 533,36 l 04-15 7256 I 550,98 04-15 7257 I 366,69 l 04-15 7258 I I 433,16 l 0406 90 31 04-15 7253 I  04-15 7254 I l  l 04-15 7255 l l 533,36 04-15 7256 l 550,98 l 04-15 7257 I 366,69 l 04-15 7258 I l 433,16 0406 90 33 04-15 7253 \  l l 04-15 7254 \  l 04-15 7255 I l 533,36 l 04-15 7256 \ I l 550,98 04-15 7257 I l 366,69 l l 04-15 7258 I l l 433,16 0406 90 35 04-16 7259 I  I 04-16 7274 I 533,36 I 04-16 7277 I 550,98 04-16 7278 \ l 366,69 04-16 7279 I l 433,16 l 0406 90 37 04-16 7259 \ \  l l 04-16 7274 l 533,36 04-16 7277 \ 550,98 l \ 04-16 7278 \ 366,69 l , 04-16 7279 I l 433,16 0406 90 39 04-15 7254 I  04-15 7255 \ 533,36 l 04-15 7256 l 550,98 04-15 7257 l 366,69 l No L 70/14 Official Journal of the European Communities 18 . 3 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl llI  100 kg  I I I 040690 39 04-15 7258 II I 433,16 l l 0406 90 50 04-15 7253 III l l  l l 04-15 7254 II  l 04-15 7255 I I l 533,36 l l 04-15 7256 l 550,98 l 04-15 7257 I \ 366,69 04-15 7258 \ 433,16 0406 90 61 l l I I  l 0406 90 63 \ l I  0406 90 69 l \ \ l 759,74 0406 90 71 04-8 7226 I l  04-8 7227 I 533,36 l l , 04-8 7228 550,98 \ 04-8 7229 366,69 l 04-8 7230 433,16 l 0406 90 73 04-16 7259 I l  l 04-16 7274 533,36 l 04-16 7277 I l 550,98 l l 04-16 7278 I 366,69 04-16 7279 I 433,16 l 0406 90 75 04-16 7259 I l l  I 04-16 7274 I l l 533,36 J 04-16 7277 I 550,98 l 04-16 7278 366,69 04-16 7279 \ 433,16 l l 0406 90 77 04-16 7259  l 04-16 7274 I 533,36 04-16 7277 \ 550,98 04-16 7278 I l 366,69 l 04-16 7279 433,16 0406 90 79 04-16 7259 I  l l 04-16 7274 533,36 l 04-16 7277 \ l 550,98 l 04-16 7278 I l 366,69 04-16 7279 l 433,16 0406 90 81 04-16 7259 I  04-16 7274 I 533,36 l I 04-16 7277 l 550,98 l 04-16 7278 I 366,69 l 04-16 7279 433,16 \ \ \ 0406 90 83 Ill I  l 0406 90 85 04-16 7259 I  l 04-16 7274 I l 533,36 04-16 7277 550,98 l \ 04-16 7278 l 366,69 l l 18 . 3 . 91 Official Journal of the European Communities No L 70/ 15 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl ||||  100 kg  I 0406 90 85 04-16 7279 \ 433,16 l 0406 90 89 04-15 7253  04-15 7254 l  04-15 7255 Il\ 533,36 l 04-15 7256 550,98 l 04-15 7257 Il 366,69 l 04-15 7258 433,16 l 0406 90 91 04-8 7226  l I l 04-8 7231 II 166,68 l 04-8 7232 Il 221,11 0406 90 93 04-8 7226 \ l  l l \ 04-8 7231 I 166,68 l I 04-8 7232 l 221,11 \ 0406 90 97 04-8 7226 \  I 04-8 7228 I 550,98 l 04-8 7230 l 433,16 l 04-8 7232 I 221,11 l 0406 90 99 04-8 7226 I  l 04-8 7228 550,98 \ 04-8 7230 433,16 04-8 7232 l 221,11 l 2309 10 15 23-14 7553 l 39,15 l 23-14 7554 \ 78,30 23-14 7555 I 117,46 23-14 7556 I 146,82 23-14 7557 \ 164,44 l 23-14 7558 176,18 23-14 7559 I 6,44 l l 23-14 7569 12,89 \ 23-14 7573 19,33 23-14 7574 I 24,16 \ 23-14 7577 27,06 l 23-14 7578 I l 29,00 23-14 7579 \ 68,37 l 23-14 7580 136,73 l 23-14 7581 I l 205,10 I l l 23-14 7582 l 256,37 l 23-14 7583 287,14 l 23-14 7584 I l 307,65 23-14 7885 \ l  . l 2309 10 19 23-14 7553 39,15 23-14 7554 \ 78,30 1 23-14 7555 I 117,46 I I 23-14 7556 I 146,82 l 23-14 7557 \ 164,44 No L 70/16 Official Journal of the European Communities 18 . 3 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I \  100 kg  I I I 2309 10 19 23-14 7558 I 176,18 23-14 7559 I 6,44 l 23-14 7569 l 12,89 l l 23-14 7573 \ 19,33 l 23-14 7574 I 24,16 l 23-14 7577 I 27,06 l 23-14 7578 I 29,00 23-14 7579 \ , 68,37 \ 23-14 7580 I 136,73 23-14 7581 I 205,10 l l 23-14 7582 \ 256,37 l 23-14 7583 I 287,14 l 23-14 7584 I 307,65 l 23-14 7885 \  l l 2309 10 39 23-14 7553 I 39,15 23-14 7554 \ 78,30 l l 23-14 7555 I 117,46 23-14 7556 I 146,82 l l 23-14 7557 I 164,44 l l l 23-14 7558 I 176,18 l 23-14 7559 \ 6,44 \ 23-14 7569 \ \ 12,89 l l 23-14 7573 l 19,33 l l 23-14 7574 \ 24,16 23-14 7577 \ 27,06 l 23-14 7578 II 29,00 l 23-14 7579 II 68,37 23-14 7580 \ 136,73 l 23-14 7581 205,10 23-14 7582 II 256,37 l 23-14 7583 287,14 l I 23-14 7584 Il 307,65 23-14 7885 \\  l l 2309 10 59 23-14 7553 Il 39,15 l l 23-14 7554 Il 78,30 23-14 7555 Il 117,46 23-14 7556 146,82 23-14 7557 Il 164,44 'l 23-14 7558 \\ 176,18 l l 23-14 7559 6,44 23-14 7569 II 12,89 l l 23-14 7573 19,33 l 23-14 7574 24,16 23-14 7577 27,06 l 23-14 7578 || 29,00 \ No L 70/1718 . 3 . 91 Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl l \  100 kg  I 2309 10 59 23-14 7579 68,37 23-14 7580 136,73 23-14 7581 I 205,10 l \ 23-14 7582 Il 256,37 23-14 7583 287,14 23-14 7584 II 307,65 23-14 7885 IIIl  2309 10 70 23-14 7553 39,15 l 23-14 7554 l 78,30 23-14 7555 II 117,46 l 23-14 7556 IIIl 146,82 l \ 23-14 7557 l 164,44 23-14 7558 l 176,18 23-14 7559 l 6,44 l 23-14 7569 \ 12,89 23-14 7573 I 19,33 l 23-14 7574 l 24,16 l 23-14 7577 II 27,06 \ 23-14 7578 I 29,00 23-14 7579 \ Il 68,37 l 23-14 7580 II 136,73 l 23-14 7581 205,10 \ 23-14 7582 II 256,37 l 23-14 7583 \ Il 287,14 l 23-14 7584 I Il 307,65 l 23-14 7885 IIIl  2309 90 35 23-14 7553 39,15 l l 23-14 7554 \ 78,30 23-14 7555 II 117,46 23-14 7556 146,82 l 23-14 7557 \ 164,44 l 23-14 7558 IIIl 176,18 l 23-14 7559 II 6,44 I 23-14 7569 I l 12,89 l 23-14 7573 Il 19,33 23-14 7574 Il 24,16 l 23-14 7577 I 27,06 23-14 7578 Il 29,00 23-14 7579 Il 68,37 23-14 7580 I 136,73 l 23-14 7581 \ Il 205,10 23-14 7582 256,37 23-14 7583 II 287,14 23-14 7584 I l 307,65 l 23-14 7885 \ li  \ No L 70/ 18 Official Journal of the European Communities 18 . 3 . 91 CN code . Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl IIliII  100 kg  2309 90 39 23-14 7553 \ 39,15 l 23-14 7554 Il 78,30 23-14 7555 li 117,46 23-14 7556 146,82 23-14 7557 164,44 23-14 7558 176,18 23-14 7559 l 6,44 23-14 7569 I 12,89 23-14 7573 I 19,33 23-14 7574 \ 24,16 23-14 7577 I 27,06 23-14 7578 l 29,00 23-14 7579 l 68,37 l 23-14 7580 l 136,73 23-14 7581 I 205,10 23-14 7582 \ 256,37 23-14 7583 l 287,14 23-14 7584 I 307,65 23-14 7885 \  2309 90 49 23-14 7553 I 39,15 23-14 7554 I 78,30 23-14 7555 \ 117,46 23-14 7556 I 146,82 23-14 7557 \ 164,44 I 23-14 7558 l 176,18 23-14 7559 I 6,44 i 23-14 7569 l 12,89 l 23-14 7573 I 19,33 23-14 7574 \ 24,16 l 23-14 7577 \ 27,06 23-14 7578 I 29,00 23-14 7579 I 68,37 23-14 7580 \ 136,73 23-14 7581 I 205,10 23-14 7582 256,37 23-14 7583 287,14 23-14 7584 307,65 23-14 7885  2309 90 59 23-14 7553 39,15 \ 23-14 7554 78,30 I 23-14 7555 117,46 l 23-14 7556 146,82 23-14 7557 164,44 I 23-14 7558 176,18 23-14 7559 6,44 18 . 3 . 91 Official Journal of the European Communities No L 70/ 19 Positive Negative CN code Table Additionalcode Notes Germany Spain Portugal Belgium/ Luxem ­ bourg Denmark Italy France Greece IrelandNether ­ lands F1 United Kingdom £DM Pta Esc Bfrs/Lfrs Dkr lit FF Dr £ Irl 2309 90 59 2309 90 70 - 100 kg  12,89 19,33 24,16 27,06 29,00 68,37 136,73 205,10 256,37 287,14 307,65 39.15 78,30 117,46 146,82 164,44 176,18 6,44 12,89 19,33 24.16 27,06 29,00 68,37 136,73 205,10 256,37 287,14 307,65 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885  % milk fat/100 kg product - 6,111a b 6,723 % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product ¢ c 3,667  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - d 4,163 No L 70/20 Official Journal of the European Communities 18 . 3 . 91 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  0.333e  % sucrose/100 kg product  1,147f Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities , shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the added whey. 18 . 3 . 91 Official Journal of the European Communities No L 70/21 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal Belgium/ Luxem ­ bourg Denmark Italy France GreeceUnited Kingdom £ 'DM Fl Pta Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  C) o C) o o 91,7 » 91,78 91,78 91,78 91,78 91,78 91,78 91,78 114,71 114,71 114,71 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90  100 kg of dry matter  115,84 115,84 115,84  °/o sucrose content and 100 kg net - 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 O O O 1,147 1,147 1,147  1 00 kg of dry matter  115,841702 90 30 1702 90 60  °/o sucrose content and 100 kg net ¢ 3 3 3 3 3 3 3 1,147 1,147 1,147 1,147 1,147 1,147 1,147 1702 90 71 1702 90 90  100 kg of dry matter  115,842106 90 30 2106 90 59  % sucrose content and 100 kg net ¢ o o o 1,147 1,147 1,147 No L 70/22 Official Journal of the European Communities 18 . 3 . 91 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6. 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50 , 4 . 3 . 1970, p. 1 ) in tne case of exports . , 18 . 3 . 91 Official Journal of the European Communities No L 70/23 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \\  100 kg  I I II 0403 10 51 Il \  0403 10 53 II \  0403 10 59 II \  ' 0403 10 91 \  0403 10 93 \  0403 10 99 Il \  0403 90 71 \  0403 90 73 Il l  0403 90 79 II l  0403 90 91 Il I  0403 90 93 \  0403 90 99 1  ' 1517 10 10 Il \  1517 90 10 Il \  1704 10 11 Il \ \  1704 10 19 Il \  1704 10 91 \  1704 10 99 \  1704 90 51 17-1 # I 1704 90 55 17-4 S* \ 1704 90 61 17-4 1 1704 90 65 17-4 \ I 1704 90 71 17-4 \ 1704 90 75 17-1 * \ 1704 90 81 17-2 «  \ 17-2 7632 I 1704 90 99 17-3 # \ 17-3 7632  1806 20 10 18-1 a ­ l 1806 20 30 18-1 9fr 1806 20 50 18-1 « ¢ 1806 20 70 18-1 #  1 1806 20 80 18-2 , « ¢ 1806 20 95 18-2 « ¢ 1806 31 00 18-1 * 1806 32 10 18-4 Sf ­ 1806 32 90 18-5 3fr 18-5 7832  1806 90 11 18-4 'l l No L 70/24 Official Journal of the European Communities 18 . 3 . 91 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ II l  100 kg  I I 1806 90 19 18-1 * \ \ 1806 90 31 18-1 * \ 1806 90 39 18-3 # \ I 1806 90 50 18-3 # \ l 18-3 7632 \  l 1806 90 60 18-4 * \ 1806 90 70 18-4 \ \ 1806 90 90 18-2 # l 1901 10 00 19-4 *  I 1901 90 90 19-2 * I 1902 11 10 l  l l 1902 11 90 \  I 1902 19 11 l  l 1902 19 19 Il I \  l 1902 19 90 Il l  l l 1902 40 10 Il \  l 1903 00 00 Il \ \  1905 30 11 19-1 si ­ l \ 1905 30 19 19-1 si ­ \ \ \ 1905 30 30 19-1 * I I 1905 30 51 19-1 * \ l 1905 30 59 19-1 l 1905 30 91 19-1 I \ 1905 30 99 19-1 'I \ l 1905 40 00 19-3 \  \ 19-3 7633  19-3 7634 Il  1905 90 40 19-1 'I II l &gt; 1905 90 45 19-1 * II 1905 90 55 19-1 * II l 1905 90 60 19-1 * Il 1905 90 90 19-1 * Il l 2101 10 99 21-2 * Il \ 2101 20 90 21-2 # Il I 2105 00 10 Il II  \ 2105 00 91 21-3 6585  l 21-3 7585  2105 00 99 21-4 6586 II  I 21-4 7586 II  \ 2106 10 90 21-2 * Il 2106 90 99 21-1 # Il l 21-1 7001  21-1 7002  l 21-1 7003 Il  I 21-1 7004 Il  - \ l 18 . 3 . 91 Official Journal of the European Communities No L 70/25 Positive Negative CN code Table Germany Spam PortugalAdditional code Notes Belgium/ Luxem ­ bourg Denmark Italy France . Greece IrelandNether ­ lands F1 United Kingdom £DM Pta Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg - 2106 90 99 21-1 21-1 21-1 21-1 7635 7636 7637 7642 2905 44 11 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 No L 70/26 Official Journal of the European Communities 18 . 3 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \  100 kg   7036 I   7037 l   7040 \   \ 7041 \   l 7042 I   I 7043 I   7044 I   7045 I   \ 7046 I   \ 7047 I   \ 7048 I   l 7049 I   . l 7050 I   \ 7051 I   \ 7052 I   \ 7053 I .   \ 7055 I   \ 7056 I   l 7057 I    7060 I I   \ 7061 I  ¢  7062 I   l 7063 I  t l 7064 I I   7065 \   7066 I   7067 l   7068 Il   7069   7070 Il    l 7071 IlI   7072 Il   7073 Il   7075 Il   7076 Il   Il 7077 II   7080 Il\   7081 Il   Il 7082 Il   Il 7083 Il   ¢' 7084 643,04  I 7085   II 7086 Il   II 7087 Ill   7088 II 628,64 No L 70/2718 . 3 . 91 Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr ' Ireland £ Irl I || 1  100 kg  \  II 7090 \   II 7091 l   7092 Il   II 7095   II 7096 l I   7100 C)   I 7101 0   Il 7102 (')   \ 7103 0 I  l  \ 7104 o  l  Il 7105 C)   \ 7106 (l) I  l  \ 7107 C) I  l  li 7108 C) l   I 7109 C)   7110 o   \ 7111 o   7112 C)   \ 7113 C)   \ 7115 O   \ 7116 (l)   \ 7117 0  I 7120 o   7121 o  \  7122 0   \ 7123 o   I 7124 (')   7125 o  l  \ 7126 o   ' I 7127 C)   \ 7128 C)   \ 7129 C)   \ 7130 O   7131 C)  l  \ 7132 0   7133 C)   7135 C)   \ 7136 o   \ 7137 o   \ 7140 C)   7141 (l)   \ 7142 O   I 7143 C)   7144 o   \ 7145 0  No L 70/28 Official Journal of the European Communities 18 . 3 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal " Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \ &gt;  100 kg   7146 0   7147 (')   ¢ 7148 (!)    7149 0   7150 0   7151 (')   7152 C)   7153 o  ,  7155 (!)   \ 7156 o   \ 7157 C)  -  7160 (!)   l 7161 o   7162 C)   7163 C)   l 7164 C)   7165 C)   I 7166 0   7167 0   7168 (!)   7169 o   \ 7170 0   7171 C) I -   7172 0   7173 o   II 7175 C)   7176 C) I   7177 (!) \   II 7180 0   7181 0   II 7182 0) \   Il 7183 C) 629,34 (   II 7185 0   II 7186 o   II 7187 o   II 7188 o 643,84  II 7190 0   II 7191 C)  .  II 7192 o 639,66  7195 o   II 7196 (!) 635,78  II 7200 o   II 7201 o   7202 C)   li 7203 (')  18 . 3 . 91 Official Journal of the European Communities No L 70/29 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ li \  100 kg  I  \\ 7204 o &lt; I   7205 C)  l  7206 o  l  7207 0   Il 7208 o   7209 o   Il 7210 0) l   Il 7211 C)   Il 7212 0  l  \ 7213 0)   Il 7215 (') I   7216 0   7217 0  '   Il 7220 o l   7221 0   7260 o  l  Il 7261 o   7262 o   7263 o   7264 o l   7265 O ,   \ 7266 o   7267 o l  l  || 7268 o   l  l 7269 o   \ 7270 C)  l  \ 7271 C)   \ 7272 o   I 7273 0 l   7275   \ 7?76 C) \  \  \ 7300 C)   \ 7301 o  l  7302 0)   \ 7303 (')   7304 C)   7305 C)   7306 0   7307 C)  l  l 7308 (')   \ 7309 0   7310 0   l 7311 0   7312 0   \ 7313 0  No L 70/30 Official Journal of the European Communities 18 . 3 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ l \ II  100 kg   \ 7315 0  I 7316 C)   \ 7317 0   l 7320 C)   7321 (') \   l 7360 C)   7361 0 l   l 7362 C)   \ 7363 (1)   \ 7364 C) l   7365 C)   \ 7366 0)   \ 7367 o Il   7368 o   \ 7369 C)   \ 7370 C) l   \ 7371 0 l   \ 7372 C) Il   l 7373 o l   l 7375 C)   7376 C) Il   l 7378 C) Il   l 7400 0)   7401 C)   7402 C) l   7403 o Il   Il 7404 0   7405 C)   7406 C) Il   7407 C)   7408 C)   II 7409 0   7410 0)   7411 0)   II 7412 0   II 7413 C)   7415 (')  &gt;   Il 7416 0   \\ 7417 C)   II 7420 C)   7421 (1 )   li 7460 C)   7461 C)   II 7462 C)   Il 7463 0 Il  18 . 3 . 91 Official Journal of the European Communities No L 70/31 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I I ||\  100 kg   \\ 7464 C) \   Il 7465 o \ \   l 7466 C) \   \\ 7467 (')   7468 (')   Il 7470 C)   7471 C) I   \ 7472 o l   7475 C)   \ 7476 o   7500 O   \ 7501 C)   7502 0   Il 7503 0)   7504 o   Il 7505 o   \ 7506 o   \ 7507 o    7508 0   7509 C) '   7510 0   \ 7511 C)   l 7512 0   l 7513 o   7515 C)   l 7516 O   \ 7517 C) \   7520 C) l   7521 (')   7560 C)   7561 C)   \ 7562 0   7563 C)   \ 7564 C)   l 7565 C) l   \ 7566 0 __  7567 C)   \ 7568 C) l  -  l 7570 C)   \ 7571 C)   \ 7572 o   \ 7575 C)  ¢  \ 7576 C)   \ 7600 C)   7601 0 l  No L 70/32 Official Journal of the European Communities 18 . 3 . 91 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland I DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl I I \ l  100 kg  I  I 7602 0)   7603 7604 (') I  \ 7605 C)   \ 7606 0   \ 7607 0   I 7608 0  .  7609 7610 C) C) I  7611 0   \ 7612 0)   7613 0   7615 0 \   \ 7616   \ 7620 (')   I 7700 0   \ 7701 0   \ 7762 0   \ 7703 C)   I 7705 0  I 7706 0   Il 7707 0   7708 0   l 7710 0  * Il 7711 0   7712 0 \   II 7715 e&gt;   II 7716 0   7720 0   7721 C)   7722 0   II 7723 0   II 7725 0   Il 7726 0 I   Il 7727 0  1  II 7728 0   7730 0 \  ,  li 7731 0   II 7732   II 7735 0   7736 0   II 7740 0   II 7741 0 \   II 7742 0 \   II 7745 0  18 . 3 . 91 Official Journal of the European Communities No L 70/33 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl lili|| I  100 kg  I  Il 7746 o   7747 o   Il 7750 e&gt;  \  7751 o .   Il 7758 Il   II 7759 l   \\ 7760 0)  \  II 7761 o   7762 C) I   7765 C) \  -  7766 C) l   7768 \ l  l  7769 \   II 7770 o   7771 o   7778 l   Il 7779 l  l  \\ 7780 C)   l 7781 o   Il 7785 C) l   \\ 7786 (') 632,11  l 7788 l I l   I 7789 l   Il 7798 C) l   \ 7799 o  '  \ 7800 \ l 779,33  \ 7801 l 804,11  7802 \ 825,79 l  \ 7805 \ 793,83 '  \ 7806 l 818,61  \ 7807 \ ¢ 840,29  7808 O   7809 C) l  l  7810 l 810,30  7811 \ 835,08  7818 C)  l  \ 7819 O  l  \ 7820 &lt;*) I l 794,53  I 7821 O 819,31 l .  \ 7822 C) 840,99  l 7825 (') 809,03  7826 o 833,81  7827 o 855,49 I  \ 7828 o   7829 0)  No L 70/34 Official Journal of the European Communities 18 . 3 . 91 I \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland \ 1 1 DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 7830 (') I  100 kg 825,50  \ 7831 C) 850,28  I 7838 o   ' \ 7840 C) __  7841 7842 C) o I  7843 e&gt; l   \ 7844 C) l   \ 7845 o   7846 o   \ 7847 C)   7848 0) ' __  7849 0) Il   \ 7850 o   \ 7851 0)   \ 7852 C)   7853 C) l   I 7855 o   I 7856 C)   \ 7857 C)   \ 7858 (')   \ 7859 C)   7860 C) Il   Il 7861 0)   7862 (') Il   l 7863 o   \ 7864 C) Il   7865 C)   7866 C) Il   . 7867 C) Il   7868 0) Il __  7869 C) Il   Il 7870 C) Il   Il 7871 o  -  7872 C)   7873 7875 C) I   Il 7876 C)   Il 7877 C) Il   Il 7878 /J\   7879 7900 C) C) II  II 7901 C)   Il 7902 C)  II 7903 (l)  18 . 3 . 91 No L 70/35Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl ||Il  100 kg   Il 7904 o \   Il 7905 0) \   II 7906 o   Il 7907 (')   II 7908 0 I   \\ 7909 o  '  Il 7910 (')   7911 C)   Il 7912 C)   Il 7913 o   Il 7915 0)   Il 7916 I   Il 7917 o   Il 7918 o   Il 7919 0)   Il 7940 C)   Il 7941 0   7942 C)   \ 7943 /1\   Il 7944 0   Il 7945 o   \ 7946 0   7947 o   7948 o   7949 0   7950 C)   7951 C)   \ 7952 0   l 7953 o   7955 C)   \ 7956 o   \ 7957 C)   7958 0   \ 7959 (')   I 7960 (')   \ 7961 0   \ 7962 C)   I 7963 0)   l 7964 o   \ 7965 o   \ 7966 (l)   l 7967 (l)   \ 7968 C)   \ 7969 0   \ 7970 C)  No L 70/36 Official Journal of the European Communities 18 . 3 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl |1\  100 kg   Il 7971 (') I   7972 0 I   l 7973 o   \ 7975 (l)   Il 7976 C) \   7977 C)  ¢  \ 7978 o I  ,  7979 C)   II 7980 C)   7981 o   II 7982 C) I   7983 0)   7984 o   7985 O   7986 C)   II 7987 0) I   \ 7988 (l)   7990 C) \    7991 o   Il 7992 o I   II 7995 0) \   II 7996 C) \  Amounts to be deducted -l 51xx I 7,56  I 52xx 15,98  \ 53xx II 25,57  \ 54xx 35,35  I 55xx 50,41  56xx l 73,09  \ 570x 113,42  I 571x 113,42  I 572x II 158,79  I 573x 158,79  574x 204,16  II 5750 Il 204,16  l 5751 II 204,16  I 5760 II 249,53  I 5761 249,53  5762 Il 249,53  II 5765 Il 249,53  I 5766 Il 249,53  I 5770 Il 249,53  5771 249,53 18 . 3 . 91 Official Journal of the European Communities No L 70/37 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl \ \  100 kg  \  l 5780 294,90  II 5781 l 294,90  5785 Il 1 294,90  \\ 5786 II 294,90  _ II 579x l 7,56  l 5808 II\ 7,56  \ 5809 I 7,56 l  Il 5818 7,56  II 5819 l 7,56  \ 582x l 7,56  \ 5830 I 7,56  \ 5831 \ 7,56  \ 5838 I 15,98  584x \ 15,98  \ 585x 15,98 .  586x I 25,57  \ 587x I 25,57 l  \ 590x I 35,35  591x I 35,35  \ 594x l 50,41  l 595x \ 50,41  596x 597x \ 73,0973,09 I  l 598x l 113,42  \ 599x \ 113,42 Amounts to be deducted -l 61xx \ 6,50  62xx \\ 13,75  63xx Il 22,00  Il 64xx 30,41  \ 65xx 43,36  li 66xx II 62,88  Il 670x 97,57  671x 97,57  II 672x \ 136,60  \\ 673x \ 136,60  674x II 175,62  Il 6750 l 175,62  || 6751 I 175,62  6760 \ 214,65  Il 6761 \ 214,65  Il 6762 I 214,65  \ 6765 \ 214,65 18 . 3 . 91No L 70/38 Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands ' Fl Spain Pta Portugal Etc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I I  100 kg   \ 6766 II 214,65  6770 214,65  6771 \ 214,65  6780 I 253,68  \ 6781 253,68  \ 6785 II 253,68  6786 \ 253,68  \ 679x 6,50  6808 \ 6,50  \ 6809 \ 6,50  6818 \ 6,50  6819 I 6,50  682x 6,50  \ 6830 I 6,50  II 6831 i 6,50  Il 6838 Il 13,75 -l Il 684x II 13,75  685x II 13,75 ,  Il 686x II 22,00  687x 22,00  690x Il 30,41  II 691x \ 30,41  694x Il\ 43,36  Il 695x Il\ 43,36  ' II 696x 62,88  697x II 62,88  Il 698x Il  97,57  || 699x III 97,57 18 . 3 . 91 Official Journal of the European Communities No L 70/39 (') If the £oods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18, 19 and '21 . Hie numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 122, 14. 5 . 1990, p. 48) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/lsoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 70/40 Official Journal of the European Communities 18 . 3 . 91 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal |-1 -1 -l I-I-l 1,219 0,960 0,990  Milk and milk products   1,042     1,219  0,967 0,990  Pigmeat        1,011 I --!    Sugar   1,013     1,081  0,975 0,990  Cereals   1,013     1,081  0,970 0,990  Eggs and poultry and albumins   1,010     1,139     Wine  \ Il\   1,046 \    Processed products (Regulation \ Il\ \ l \ Il (EEC) No 3033/80): l Il \ l  to be applied to charges   ' 1,042     1,219  0,967 0,990  to be applied to refunds : Il IlIlIlIlIlIlI. \ \ I  cereals   1,013     1,081  0,970 0,990  milk   1,042     1,219  0,967 0,990  sugar   1,013     1,081  0,975 0,990  Jams and marmalades \ Il\ IlIlIlIl Il (Regulation (EEC) No 426/86) -l I-I-l I-II-II-II-II -  Olive oil sector   I I I